Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (U.S. Pub. 2012/0025217) (prior art and inventive concept).
Regarding claim 1, Low et al. prior art discloses a module body made of a polymer material (para. 0004; and paragraph 0022) with a recess formed therein (see cavities 3, Figure 6, interpreted as recesses) and comprising a mounting surface adjacent a component potting area (para. 0002; portion where LEDs are mounted, for example in Figure 6);

at least two lead frame elements with the polymer material of the module body (para. 0002, each side of frame is an element), each of the at least two lead frame elements comprising a first terminal side and a second terminal side in a component potting area (para. 0002, 0004) and an LED (para. 0002-0004); Low prior art fails to disclose the LED embedded configuration as connected in the claim.
Low et al. inventive concept discloses an LED element on the mounting surface of the module body and electrically coupled to the first terminal side of the at least two frame elements (abstract) and embedded in the encapsulation material (Fig. 6, see 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Concerning claim 2, Low et al. prior art fails to disclose a heat sink as described in the claim.  Low et al. inventive concept discloses further comprising a heat sink element at least partially embedded in the polymer material of the module body in an area of the mounting surface in contact with the LED element (para. 0015, abstract).  (Please note that the phrase “LED element” can reasonably be interpreted to comprise parts that protect the LED itself.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in 
Regarding claim 3, Low et al. prior art and Low et al. inventive concept fail to disclose further comprising at least two additional lead frame elements embedded in the polymer material of the module body and not electrically coupled to the LED element.
Adding at least two additional frame elements as described in the claim constitutes an obvious duplication of parts.  Since the lead frames in polymer material are well known in the art, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use extra lead frame elements with the polymer not connected to the LED as described in the claim to mount a different LED element to provide additional light, since duplicating parts involves only routine skill in the art.  See MPEP 2144.04.
Concerning claim 4, Low et al. prior art fails to disclose the mounting area as described in the claim.  Low et al. inventive concept discloses wherein the module body has at least one of the first and second terminal sites is in the recess (Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Regarding claim 5, Low et al. prior art discloses the lead frame elements (para. 0002). Low et al. inventive concept discloses  further comprising at least one of an electrical connector electrically coupled between the first terminal sides of the at least two frame elements and the LED element and another electrical connector electrically 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Concerning claim 6, Low et al. prior art discloses a wire bond (Fig. 2, see wire 6 from 5).
Regarding claim 7, Low et al. prior art discloses a module body made of a polymer (paragraph 0004, 0022) material with a recess formed therein (see cavities 3, Figure 3, interpreted as a recess) and comprising a mounting surface adjacent a component potting area, both the mounting surface and the component area being in the recess (mounting surface and potting area are both within the recess 3, see encapsulation 4 shown in Figure 6; para. 0004), at least two lead frame elements (para. 0002, each side of frame is an element) embedded in the polymer material of the module body (para. 0004), each of the at least two lead frame elements comprising a first terminal side and a second terminal side in the component potting area (para. 0002).  Low et al. prior art fails to disclose the electronic components as described in the claim.
Low et al. inventive concept discloses an LED element on the mounting surface of the module body and electrically coupled to the first terminal side of the at least two lead frame elements (abstract, Figs. 5 and 6); and at least one electronic component on the mounting surface or in the component potting area (Figs. 5 and 6, see other LEDs).

Concerning claim 11, Low et al. prior art discloses potting material covering at least the component potting area (para. 0004).
Regarding claim 12, Low et al. prior art discloses at least one of an electrical connector electrically coupled between the first terminal sides of the at least two lead frame elements and the LED element (Figs. 1-2, para. 0002-0004).
Concerning claim 13, Low et al. prior art discloses a wire bond (Fig. 2, see wire 6 from 5).
Regarding claim 14, Low et al. prior art discloses wherein the component potting material is in the recess (para. 0004; Fig. 2, see recess between walls).
Concerning claim 15, Low et al. prior art fails to disclose the additional electronic component as described in the claim.  Low et al. inventive concept discloses wherein the at least one electronic component is another LED element (Figs. 5 and 6, see other LEDs).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Regarding claim 17, Low et al. prior art fails to disclose a heat sink as described in the claim. Low et al. inventive concept discloses further comprising a heat sink 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Concerning claim 18, Low et al. prior art discloses building a module body from a polymer material (para. 0004) with a recess formed in the module body (see cavities 3, Figure 6, interpreted as recesses) and both a component potting area (para. 0004) and a mounting area in the recess (para. 0002, 0004; mounting area and potting area are both within the recess 3, see encapsulation 4 shown in Figure 6); embedding at least two lead frame elements having at least one first terminal side and at least one second terminal side in the polymer material (para. 0004, 00002); Low et al. prior art fail to disclose the other elements as claimed.
Low et al. inventive concept discloses producing a universal and standardized carrier base module by mounting an LED element on a mounting surface of the module body (Figs. 5 and 6, see the modules on the frame); electrically connecting the first terminal side of each of the at least two frame elements to the LED element (Figs. 5 and 6); mounting at least one electronic component to the component potting area (Figs. 5 and 6, see other LEDs); and electrically connecting the at least one electronic 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).
Regarding claim 19, Low et al. prior art discloses potting the component potting area after mounting the at least one electronic component using a potting material (para. 0004).
Concerning claim 20, Low et al. prior art fails to disclose the heat sink as claimed.  Low et al. inventive concept discloses during the building of the module body, embedding at least one heat sink element in the module body in the area of a mounting surface (para. 0015, abstract, Figs. 5 and 6).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the configuration of Low et al. inventive concept (the LED) in the apparatus of Low et al. prior art to easily connect several module (Figs. 5 and 6 of Low et al.).

Claims 8, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. in view of Mertens (U.S. Pub. 2020/0080716).
Regarding claim 8, Low et al. discloses further comprising at least two additional lead frame elements (para. 002, Figs. 5 and 6—see additional frame elements) embedded in the polymer material of the module body (para 0002, see encapsulation 
Mertens discloses a bin code resistor (para. 0033).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bin code resistor of Mertens in the apparatus of Low et al. to provide resistance and a voltage drop in a circuit to route the electricity properly.
Regarding claim 9, Low et al. fails to disclose a TVS diode electrically coupled in parallel with the LED element.  Mertens discloses a TVS diode (para. 0033).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to use TVS diode of Mertens in the apparatus of Low et al. protect electronics by suppressing unwanted voltage.
	Coupling the TVS diode in parallel with the LED is considered to be an obvious variation.  Since the TVS diode is well known in the art for protection, coupling it in parallel with the LED would have been obvious to one of ordinary skill in the art at the time the application was filed to protect the LED, since rearranging parts in a circuit involves only routine skill in the art.  See MPEP 2144.04.	
	Concerning claim 16, Low et al. fails to disclose a capacitor as required in the claim.  Mertens discloses at least one capacitor (para. 0019).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use capacitor of Mertens in the apparatus of Low et al. protect electronics by holding charge.
.

Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered; the rejection has been modified to address the amendments that were added to the claims, see the discussion above regarding the amendments to claims 1, 7, and 18.
Regarding claims 5 and 6, the prior art discussed by Low teaches the connector limitations in paragraph 0002, this in combination with the structure of Figure 6 of Low meets the limitations regarding the electrical connector configuration of claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SINGER US PAT 9190394 and DUARTE US 2016/0245474 disclose features similar to the instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875